Name: COMMISSION REGULATION (EC) No 1871/95 of 28 July 1995 on the issuing of a standing invitation to tender for the resale on the internal market of 20 000 tonnes of barley held by the Finnish intervention agency
 Type: Regulation
 Subject Matter: marketing;  plant product;  Europe;  trade policy;  European construction
 Date Published: nan

 29 . 7. 95 EN Official Journal of the European Communities No L 179/49 COMMISSION REGULATION (EC) No 1871/95 of 28 July 1995 on the issuing of a standing invitation to tender for the resale on the internal market of 20 000 tonnes of barley held by the Finnish intervention agency Article 2 1 . The final date for the submission of tenders for the first partial invitation to tender shall be 10 August 1995. 2. The final date for the submission of tenders for the last partial invitation to tender shall expire on 28 September 1995. 3 . Tenders must be lodged with the Finnish interven ­ tion agency at the following address : Ministry of Agriculture and Forestry, Maatalouspolitiikan osasto . Intervention Unit, Mariankatu 23, P. O. box 232, FIN-00171 Helsinki Fax (358)160 97 60. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals (&gt;), as last amended by Commission Regulation (EC) No 1664/95 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131 /93 (3), as amended by Regulation (EC) No 1 20/94 (4), lays down the procedure and conditions for the disposal of cereals held by the intervention agencies ; Whereas, in the present market situation, a standing invitation to tender for the resale on the internal market of 20 000 tonnes of barley held by the Finnish interven ­ tion agency should be issued ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The Finnish intervention agency shall issue pursuant to Regulation (EEC) No 2131 /93 a standing invitation to tender for the resale on the internal market of 20 000 tonnes of barley held by it. Article 3 Not later than Tuesday of the week following the final date for the submission of tenders, the Finnish interven ­ tion agency shall notify the Commission of the quantities and average prices of the various lots sold. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 July 1995. For the Commission Hans VAN DEN BROEK Member of the Commission (&gt;) OJ No L 181 , 1 . 7. 1992, p . 21 . (2) OJ No L 158, 8 . 7. 1995, p . 13 . 0 OJ No L 191 , 31 . 7. 1993, p . 76. b) OJ No L 21 , 26. 1 . 1994, p . 1 .